Citation Nr: 1034146	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-12 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to an increased disability rating for headaches, 
evaluated as noncompensable prior to March 30, 2006, and as 10 
percent disabling from March 30, 2006.

5.   Entitlement to an initial rating in excess of 10 percent for 
metatarsal capsulitis of the right foot.

6.  Entitlement to an initial rating in excess of 10 percent for 
metatarsal capsulitis of the left foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The Veteran testified at a Board hearing held at the 
RO in February 2008.  The Board remanded this case in November 
2008.


FINDINGS OF FACT

1.  Right shoulder disability originated in service.

2.  Right knee disability originated in service.

3.  Left knee disability originated in service.

4.  For the period prior to March 30, 2006, the Veteran's 
headache disorder was manifested by very frequent non-prostrating 
attacks functionally equivalent to characteristic prostrating 
attacks averaging one in 2 months over last several months.

5.   For the period since March 30, 2006, the Veteran's headache 
disorder is not manifested by headaches equivalent to prostrating 
attacks occurring on average once a month over last several 
months. 

6.  The Veteran's metatarsal capsulitis of the right foot is 
manifested by localized pain, but not by functional impairment or 
other findings comparable to more than moderate injury of the 
foot.

 7.  The Veteran's metatarsal capsulitis of the left foot is 
manifested by localized pain, but not by functional impairment or 
other findings comparable to more than moderate injury of the 
foot.



CONCLUSIONS OF LAW

1.  The veteran's right shoulder disability is due to a disease 
or injury that was incurred in active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).  

2.  The veteran's right knee disability is due to a disease or 
injury that was incurred in active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).  

3.  The veteran's left knee disability is due to a disease or 
injury that was incurred in active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).  

4.  The criteria for a 10 percent evaluation, but no higher, for 
headaches for the period prior to March 30, 2006, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2009). 

5.  The criteria for a rating in excess of 10 percent for 
headaches for the period from March 30, 2006, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2009). 

6.  The criteria for an evaluation in excess of 10 percent for 
right foot metatarsal capsulitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2009). 

7.  The criteria for an evaluation in excess of 10 percent for 
left foot metatarsal capsulitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In the present case, the Veteran was collectively provided with 
the notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in February 2004, August 2005, March 2006, June 2008 and 
December 2008 communications.  The claims were last readjudicated 
in a March 2010 supplemental statement of the case, thereby 
curing any deficiency in the timing of the notices.  The Board 
points out that, given the disposition of the service connection 
issues, any notice deficiency is harmless, and the record shows 
that beginning with the March 2006 communication, he was provided 
with notice of the information and evidence necessary to 
substantiate the initial ratings and effective dates to be 
assigned in the event those claims were successful.  

As for the rating issues, this appeal arises from the original 
grant of service connection for those disorders.  Once those 
claims were substantiated through the grant of service connection 
and he was assigned initial disability ratings and effective 
dates for the grants of service connection, VA had no further 
notice obligations under 38 U.S.C.A. § 5103(a) with respect to 
the Veteran's disagreement with the initial ratings assigned.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
record reflects that he did receive the notice to which he is 
entitled under 38 U.S.C.A. §§ 5103A and 7105, including through 
the issuance of a statement of the case.  See Dingess/Hartman, 19 
Vet. App. at 490-91.  In any event, the Veteran was provided with 
notice as to the information and evidence necessary to 
substantiate the initial ratings and effective dates beginning 
with the March 2006 correspondence.  The Veteran has not alleged 
or demonstrated any prejudice from the failure to provide him 
with notice as to the above two elements prior to the granting of 
his claims.  See Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  
For the above reasons, the Board finds that VA's notification 
duties have been met in this case.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008) clarified VA's notice obligations in increased rating 
claims.  The instant appeal originates, however, from the grant 
of service connection for the disorders at issue.  Consequently, 
Vasquez-Flores, which itself was later reversed in large measure 
by the U.S. Court of Appeals for the Federal Circuit, is 
inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the Veteran, the Board notes 
that pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, were obtained by 
the RO or provided by the Veteran himself.  38 U.S.C.A. § 5103A.

The record also reflects that the Veteran was afforded several VA 
examinations in connection with the appeal.  Neither the Veteran 
nor his representative has alleged that any of the examinations 
were inadequate, and after reviewing the examination reports, the 
Board finds that they are in fact adequate for adjudicating the 
claims at issue.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159. Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

I.  Service connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service incurrence 
of arthritis during service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Factual background

Service treatment records document treatment for right shoulder 
strains in January 1988 and June 1992.  In 1999 he complained of 
a 2-year history of pain in the area of the right scapula.  X-ray 
studies showed some osteolysis of the distal clavicle consistent 
with past trauma.  The veteran was diagnosed as having right 
scapular thoracic syndrome/chronic strain of the right rhomboid.  
Records for 2001 and 2002 document treatment for right 
thoracoscapular strain.  The service records also document many 
complaints of right and left knee pain with diagnoses including 
left patellar dislocation and minimal osteoarthritis of the right 
knee.  In 1992 the left knee was scoped and debrided following 
dislocation of the patella; X-ray studies of the knee in July 
1992 showed cortical destruction of the patella.  In July 2003 
the veteran continued to complain of bilateral knee pain, and he 
was diagnosed as having patellofemoral pain syndrome.

The veteran attended a VA fee basis examination in August 2003, 
prior to his discharge from service.  He reported experiencing 
right shoulder problems since 1995, originally in association 
with sports activities and weight-lifting.  The veteran reported 
experiencing bilateral knee problems since 1985, and indicated 
that his knees were still symptomatic.  Physical examination 
showed that he did not have any identified right shoulder or 
right or left knee abnormalities, and X-ray studies of the right 
shoulder and the knees were normal.  The examiner concluded that 
the veteran did not have a right shoulder disability, or any 
right or left knee disability.

The post-service medical records since 2003 document treatment 
for right shoulder pain, but not for an underlying right shoulder 
pathology until several years after service.  In 2006, X-ray 
studies revealed degenerative changes of the acromioclavicular 
joint.  The records document the presence of bilateral knee pain. 

At a September 2005 VA examination, the Veteran reported 
experiencing right shoulder problems for several years.  Physical 
examination showed pain in the shoulder, but otherwise was 
negative for any identified abnormalities.  X-ray studies of the 
shoulder were normal, but the examiner diagnosed the Veteran as 
having glenoid capsulitis.  

At his February 2008 Board hearing, the Veteran testified as to 
the onset of right shoulder and bilateral knee problems in 
service.

The Veteran attended a VA examination in January 2009.  The 
examiner noted the service history of right shoulder complaints 
and bilateral knee problems.  After physical examination, the 
examiner diagnosed the Veteran as having chronic rotator cuff 
strain with X-ray evidence of arthritis.  The examiner concluded 
that it was at least as likely as not that the right shoulder 
disability was etiologically related to service.  As to the 
knees, the examiner concluded that the Veteran had mild 
osteoarthritis in both knees, and that it was at least as likely 
as not that the knee problems were etiologically related to 
service.


Analysis

A.  Right shoulder

Service medical records document treatment for right shoulder 
strains, with X-ray evidence of abnormalities consistent with 
past trauma.  Although the preservice-discharge VA examination 
did not disclose any right shoulder disorder clinically or 
radiologically, the record shows the Veteran continued after 
service to report right shoulder problems, and by 2006 evidenced 
degenerative changes in the joint.

To address the etiology of the Veteran's current right shoulder 
disorder, he was afforded a VA examination in January 2009.  The 
examiner, after reviewing the evidence on file, concluded that 
the Veteran's right shoulder disability was etiologically related 
to service.  The Board notes that this medical opinion is 
uncontradicted by any other opinion on file.    

Given the documented findings in service, the continuous 
complaints of right shoulder problems since service, and the 
opinion of the January 2009 VA physician supportive of the claim, 
the Board finds that the evidence supportive of the claim is at 
least in equipoise with that against the claim.  In such a 
situation, the benefit of the doubt is to be given to the 
veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).  The appeal is granted. 

B.  Right and left knees

Service medical records document treatment for bilateral knee 
problems, including a measure of surgical intervention with 
respect to the left knee.  Although the preservice-discharge VA 
examination did not disclose any right or left knee disorder 
clinically or radiologically, after service the Veteran continued 
to report problems in both knees.

The only opinion of record addressing the etiology of the right 
and left knee disorders is that of the January 2009 VA examiner.  
The examiner's opinion, which was based on a review of the claims 
files as well as examination of the Veteran, concluded that the 
Veteran's right and left knee disabilities were etiologically 
related to service. 

Given the findings in service, the post-service documentation of 
continued bilateral knee problems, and the opinion of the January 
2009 VA physician, the Board finds that the evidence supportive 
of the claim is at least in equipoise with that against the 
claim.  In such a situation, the benefit of the doubt is to be 
given to the veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  The appeal as to service 
connection for right and left knee disabilities is granted. 


II.  Initial ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected headache and right and left foot disorders.  
The Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet. App. 119 
(1999), however, it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then-current severity of the 
disorder.  Further, in Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period. 

Factual background

Service connection for headaches, and for bilateral capsulitis, 
was granted in a February 2004 rating decision.  The disorders 
were evaluated as noncompensably disabling, effective November 1, 
2003.  In September 2005, the foot disorders were awarded 
separate 10 percent evaluations, effective November 1, 2003.  In 
April 2007, the evaluation assigned the headache disorder was 
increased to 10 percent, effective March 30, 2006.  

Service treatment records show that the Veteran experienced 
tension headaches on several occasions, as well as capsulitis of 
the second metatarsal heads.

At his August 2003 VA fee basis examination, the Veteran reported 
bilateral foot pain and the need for wearing good shoes.  He 
explained that he experienced fatigue in the feet as well, and 
noted that he constantly had to wear orthotics and arch supports.  
He noted that he missed one day from work on account of his foot 
problems.  The Veteran also reported experiencing frequent and 
nonmigrainous headaches on an average of once a week, lasting up 
to 2 hours.  He noted that he was unable to be as productive 
during the headaches, and would have to rest more frequently.  He 
noted that he had lost about 4 hours of time from work on account 
of the headaches.  The examiner concluded that the Veteran's 
headaches were tension in nature.  Physical examination disclosed 
that the Veteran's gait was normal, and that he evidenced no 
signs of abnormal weight-bearing.  X-ray studies of the right 
foot showed a possible subchondral cyst.  Studies of the left 
foot showed slight joint space narrowing at the 
metatarsophalangeal joint.  

The post-service medical records document that his gait was 
typically normal, and his feet typically nontender.  In June 
2005, he underwent a right foot shortening osteotomy of the 
second metatarsal.  Records for 2004 document frequent complaints 
of headaches, particularly when he would work on a computer.  He 
was prescribed new glasses, and by December 2004 reported that 
his headaches were far less frequent.  Subsequent treatment 
records generally did not reference the presence of headaches.  

At a March 2005 VA examination, the Veteran reported experiencing 
headaches up to twice in a week, which would last about 2 hours.  
The headaches were not associated with nausea or visual 
disturbances.  He denied any time lost from work, and explained 
that he worked through the headaches.  The examiner diagnosed him 
as having mild migraine episodes.  As to the feet, the Veteran 
reported that they were still bothering him, despite the use of 
orthotics.  He explained that he walked a lot on his job.  He 
denied losing any time from work on account of his foot 
disorders, but noted that his gait was affected.  He denied any 
swelling.  Physical examination disclosed that he walked with a 
limp.  He did not use an assistive device, but was wearing an old 
arthrosis.  There was pain at the second metatarsals, but no 
calluses.  

In an August 2005 statement P. Aufderheide, D.P.M., indicated 
that due to recent foot surgeries, the Veteran was prohibited 
from driving or walking until September 2005.

At a March 2006 VA fee basis examination, the Veteran complained 
of recurring headaches that were not migrainous.  He explained 
that he was able to work during the headaches, but used 
medication at those times.  He estimated that his headaches 
occurred an average of 5 times each week, and would last up to 3 
hours.  He denied any time lost from work, and described no 
functional impairment from the headaches.  The Veteran also 
complained of pain in the balls of his feet which was constant, 
but localized.  He noted that the pain could be elicited by 
physical activity.  He noted that at rest, he would experience 
fatigue, and that when walking or standing he would experience 
pain; he described his functional impairment as the inability to 
walk for prolonged periods.  He denied any time lost from work on 
account of his feet.  

Physical examination showed the presence of a 5-square centimeter 
scar on the dorsum of the right foot, which was nontender and 
without ulceration, adherence, instability or tissue loss.  
Neither foot showed signs of abnormal weight bearing.  His gait 
was normal, and he used no assistive device.  There was bilateral 
foot tenderness.  X-ray studies of both feet were normal, except 
for evidence of surgery on the right foot.  The examiner 
concluded that the Veteran would experience limitations with 
standing and walking, and required corrective shoes.  

At his February 2008 Board hearing, the Veteran testified that 
his headaches occurred variably from every other week to several 
times in a week.  He explained that when the headaches occur at 
work, he continues working, and will then "take it easy" and 
use medication.  He noted that on a pain scale of 1 to 10 (with 
10 being the most painful), his headaches had been as high as 7.  
He testified that his feet ached constantly, and prevented him 
from walking barefoot or wearing certain shoes. 

At a July 2008 VA fee basis examination, the Veteran reported 
experiencing tension headaches, which ranged from daily to weekly 
in frequency.  He explained that he could work during the 
headaches, but used medication at those times.  He estimated that 
the headaches occurred an average of twice a week, lasting for 
about 3 hours.  He also reported experiencing constant pain in 
his feet, particularly with physical activity and standing.  He 
indicated that he could function when using medication.  He 
reported experiencing fatigue at rest, and noted that when 
resting or walking he experienced no weakness, stiffness or 
swelling.  He explained that he had to wear special shoes.  

Physical examination disclosed the absence of any signs of 
abnormal weight-bearing, breakdown, callosities or an unusual 
shoe wear pattern.  There was right and left foot tenderness, 
with no painful motion, weakness, atrophy, edema, or disturbed 
circulation.  There was active motion in the great toes.  His 
gait was normal.  Pes planus was present, but there were no 
identified limitations with standing or walking.  X-ray studies 
of the right foot showed talonavicular osteoarthritis, flatfoot 
deformity, and evidence of prior surgery at the second metatarsal 
distal metaphysis.  X-ray studies of the left foot showed bony 
spurring at the first metatarsophalangeal articulation.  There 
was a 2.5 centimeter scar on the right foot.  The examiner 
diagnosed bilateral foot metatarsal capsulitis with residual 
scar, and metatarsal arthritis.  The examiner noted that the 
effects of the foot disorders on employment consisted of the 
inability to be on his feet more than 30 minutes at a time, the 
inability to run, and the inability to walk without orthotics, or 
for more than 30 minutes at a time.

In a July 2008 statement, the Veteran's current employer 
indicated that he had been employed with them since October 2004 
to present, but did not work between June and August of 2005 (the 
dates the Veteran was recuperating from his foot surgery).


Analysis

A.  Headaches

The RO evaluated the Veteran's headache disorder as 
noncompensably evaluating prior to March 30, 2006, and as 10 
percent disabling since that time under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under that code, a noncompensable 
evaluation is warranted for migraine headaches with attacks less 
frequent than one in 2 months over last several months.  A 10 
percent rating is warranted when there is evidence of migraines 
with characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent rating is warranted 
when there is evidence of characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A maximum 50 percent rating is warranted when there is 
evidence of very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100. 

The Board initially finds that the evidence supports assignment 
of a 10 percent evaluation for headaches for the period prior to 
March 30, 2006.  In this regard the record shows that the 
Veteran's headaches have varied in frequency in service and 
through February 2006, and at times have been reported to be as 
frequent as reported at the March 2006 VA examination on which 
the assignment of a 10 percent evaluation was based.  Resolving 
reasonable doubt in the Veteran's favor, the Board finds that his 
headache disorder approximated the criteria for a 10 percent 
evaluation for the period prior to March 30, 2006.

With respect to whether a rating in excess of 10 percent is 
warranted for the period since November 1, 2003, although the 
March 2005 examiner described the headaches as migrainous, the 
remainder of the clinical records and examination reports 
indicate that they are tension headaches.  In any event, the 
records on file clearly show that they are not prostrating in 
nature.  The Veteran can admittedly work when he experiences the 
headaches, and has not at any point suggested that he was unable 
to function during any of his headache episodes.  Given the 
relatively small functional impairment occasioned by the 
headaches, the Board finds that the disability picture does not 
even remotely approximate that of prostrating attacks occurring 
on an average once a month over last several months.

The Board accordingly finds that an increased initial evaluation 
for the headache disorder is not warranted.  38 C.F.R. § 4.3. 

In granting service connection for headaches, the RO assigned an 
effective date for the grant of November 1, 2003.  The Board has 
reviewed the evidence on file, and the VA examinations in 
particular, and concludes that the underlying level of severity 
for the veteran's headaches has remained at the 10 percent level, 
but not higher, since the award of service connection.  For the 
reasons enumerated above, and because there is no indication of 
greater disability than that described above during the period 
beginning November 1, 2003, a rating higher than 10 percent is 
not warranted for any time since the award of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 


B.  Right and left metatarsal capsulitis

The RO evaluated the Veteran's right and left foot metatarsal 
capsulitis as 10 percent disabling each under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Under that code, a 10 percent evaluation 
is warranted for moderate foot injury, a 20 percent evaluation is 
warranted for moderately severe foot injury, and a 30 percent 
evaluation is warranted for severe foot injury. 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2009).

i.  Right foot

After reviewing the evidence of record, the Board finds that the 
disability picture for the right foot disorder is more accurately 
characterized as consistent with a moderate foot injury than with 
a moderately severe foot injury.  In this regard the record shows 
that the disorder is productive of foot pain which is localized 
to the ball of the foot, as well as some fatigue.  Although the 
Veteran was noted to limp at the March 2005 examination, the 
post-service medical records and examination reports clearly show 
that his gait is typically not affected.  The records certainly 
show he does not evidence an abnormal shoe wear pattern or other 
indicia of an altered gait.  Although the Veteran requires 
special shoes that only partially alleviate his discomfort and 
that he experiences significant difficulty in walking after half 
an hour, he is clearly able to ambulate, and does not require 
assistive devices.  The Board has considered the Veteran's 
complaints of pain and fatigue, but finds that even with 
consideration of functional impairment due to such a factor, see 
VAOPGCPREC 9-98, the disability picture does not even remotely 
approximate that of moderately severe foot injury.

Service connection is not in effect for flat foot or claw foot, 
and the disability picture for the foot does not otherwise 
approximate the criteria for those disorders.  In addition, the 
right foot disorder does not even remotely approximate the 
criteria for moderately severe nonunion or malunion of the 
metatarsal bones.

Accordingly, the Board finds that an increased initial evaluation 
for the right foot disorder is not warranted.  38 C.F.R. § 4.3. 

ii.  Left foot

As with the right foot, the Board finds that the disability 
picture for the left foot disorder is more accurately 
characterized as consistent with a moderate foot injury than with 
a moderately severe foot injury.  The left foot disorder is also 
productive of foot pain which is localized to the ball of the 
foot, as well as some fatigue.  Despite the limp evidenced at the 
March 2005 examination, the remainder of the post-service medical 
records shows that his gait is typically unimpaired, and he does 
not evidence an abnormal shoe wear pattern or other indicia of an 
altered gait.  The Veteran's use of special shoes and the walking 
limitations he reports notwithstanding, he is able to ambulate, 
and does not require assistive devices.  The Board has considered 
the Veteran's complaints of pain and fatigue, but finds that even 
with consideration of functional impairment due to such a factor, 
the disability picture does not even remotely approximate that of 
moderately severe foot injury.

Service connection is not in effect for flat foot or claw foot, 
and the disability picture for the foot does not otherwise 
approximate the criteria for those disorders.  In addition, the 
left foot disorder does not even remotely approximate the 
criteria for moderately severe nonunion or malunion of the 
metatarsal bones.

Accordingly, the Board finds that an increased initial evaluation 
for the left foot disorder is not warranted. 38 C.F.R. § 4.3. 


C.  Fenderson considerations

In granting service connection for metatarsal capsulitis of both 
feet, the RO assigned an effective date for the grant of November 
1, 2003.  The Board has reviewed the evidence on file, and 
concludes that the underlying level of severity for the veteran's 
foot disorders has remained at no more than 10 percent  since the 
award of service connection.  For the reasons enumerated above, 
and because there is no indication of greater disability than 
that described above during the period beginning November 1, 
2003, a rating higher than 10 percent is not warranted for either 
foot disorder any time since the award of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 


D.  Extraschedular consideration

The Board has also considered whether the veteran is entitled to 
a higher disability rating on an extra-schedular basis.  38 
C.F.R. § 3.321(b)(1).  The governing norm for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
case, the record does not present such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards.  The symptoms associated 
with the headache and bilateral foot disorders are reasonably 
contemplated by the respective 10 percent evaluations assigned.  
The Veteran has continued to work for a number of years, and does 
not allege any interference of his disorders with employment, 
other than possibly a minimal amount of time lost from work.  Nor 
has the veteran been hospitalized frequently for the disorders.  
In short, there are no legitimate grounds for consideration of 
assignment of an extra-schedular rating, to include referring 
this case to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration. 





(CONTINUED ON NEXT PAGE)


ORDER

Service connection for right shoulder disability is granted.

Service connection for right knee disability is granted.

Service connection for left knee disability is granted.

Entitlement to an initial 10 percent evaluation for headaches for 
the period prior to March 30, 2006, is granted.

Entitlement a rating in excess of 10 percent for headaches for 
the period from March 30, 2006, is denied.

Entitlement to an initial rating in excess of 10 percent for 
metatarsal capsulitis of the right foot is denied.

Entitlement to an initial rating in excess of 10 percent for 
metatarsal capsulitis of the left foot is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


